Ryan, C.
In the record in this case we find the pleadings, a decree of foreclosure, and a supersedeas bond, but nothing else purporting to be a part of a transcript of the proceedings in the district court of Douglas county. There is likewise a bill of exceptions in which there are embodied a motion for an order for a writ of assistance, an affidavit in support of said motion, and certain orders made with respect to said motion. There is no certificat of the clerk of the district court identifying such motion and orders as a part of the record of the proceedings of said court. In appellant’s brief complaint is made of the order granting a writ of assistance and of no other order or judgment.
It is required in effect, by the provisions of section 675, Code of Civil Procedure, that to perfect his appeal a party appealing from a final order shall, inter alia, procure from the clerk of the district court and file in the office of the clerk of the supreme court a certified transcript of the proceedings had in the district court. In Moore v. Waterman, 40 Neb. 498, a compliance with the above requirement was held essential to confer jurisdiction upon this court. (See also Hoagland v. Van Etlen, 23 Neb. 462; Omaha Loan & Trust Co. v. Ayer, 38 Neb. 891; Record v. Butters, 42 Neb. 786; School District v. Cooper, 44 Neb. 714; Martin v. Fillmore County, 44 Neb. 719; McDonald v. Grabovo, 46 Neb. 406; Otis v. Butters, 46 Neb. 492; Felket v. Gooding, 47 Neb. 38; Romberg v. Fokken, 47 Neb. 198; Union P. R. Co. v. Kinney, 47 Neb. 393.) The decree in this case was entered in the district court November 28, 1893, and a transcript thereof was not filed in this court until September 21, 1895. This court is, therefore, without *507jurisdiction to enter a judgment on this branch of the case, and this appeal is accordingly
Dismissed.